Exhibit 10.4

MINDSPEED TECHNOLOGIES, INC.

2013 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

FOR NON-U.S. SERVICE PROVIDERS

Unless otherwise defined herein, the terms defined in the Mindspeed
Technologies, Inc. 2013 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Notice of Restricted Stock Grant (the “Notice of
Grant”) for Non-U.S. Service Providers, the Terms and Conditions of Restricted
Stock Grant for Non-U.S. Service Providers, attached hereto as Exhibit A, and
the Appendix to the Restricted Stock Award Agreement for Non-U.S. Service
Providers, attached hereto as Exhibit B (together, this “Award Agreement”).

NOTICE OF RESTRICTED STOCK GRANT

 

Participant:  

 

  Award:    

 

Participant has been granted the right to receive an Award of Restricted Stock,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:

 

 

Grant Date:  

 

 

Total Number of Shares:

 

 

 

 

Vesting Schedule:

Subject to accelerated vesting as set forth below or in the Plan, the Restricted
Stock will vest in accordance with the following schedule:

[Insert Vesting Description] Notwithstanding the foregoing, if Participant
ceases to be a Service Provider due to his or her death or Disability, one
hundred percent (100%) of the Shares of Restricted Stock will fully vest on the
date Participant ceases to be a Service Provider due to his or her death or
Disability.

Acceptance:

By accepting this Award Agreement and not notifying the Company that Participant
is declining the Award, Participant acknowledges and agrees that the Award is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement and further agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and this Award Agreement.



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT

FOR NON-U.S. SERVICE PROVIDERS

1. Grant of Restricted Stock. The Company hereby grants to the Participant named
in the Notice of Grant (the “Participant”) under the Plan, an Award of Shares of
Restricted Stock, subject to all of the terms and conditions in this Award
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section 21(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail.

2. Holding of Shares.

(a) To facilitate implementation of the provisions of this Award Agreement,
certificates for the Shares of Restricted Stock and any dividends or
distributions thereon or in respect thereof shall be delivered to and held by
the Company or any entity designated by the Company (in either case, the
“Holder”), or shall be held in book-entry form subject to the Company’s
instructions, until such time as the Shares of Restricted Stock vest or the date
Participant ceases to be a Service Provider. Additionally, Participant agrees to
provide such other documents appropriate to effectuate the purpose and intent of
this Award Agreement as the Company may reasonably request from time to time.

(b) Subject to the terms hereof, Participant will have all the rights of a
stockholder with respect to the Shares while they are held by the Holder,
including, without limitation, the right to vote the Shares and to receive any
cash dividends declared thereon.

(c) In the event of any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares, the Shares of Restricted Stock will be increased, reduced or
otherwise changed, and by virtue of any such change Participant will in his or
her capacity as owner of unvested Shares of Restricted Stock be entitled to new
or additional or different shares of stock, cash or securities (other than
rights or warrants to purchase securities); such new or additional or different
shares, cash or securities will thereupon be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Award Agreement. If Participant receives rights or warrants with respect to
any unvested Shares of Restricted Stock, such rights or warrants may be held or
exercised by Participant, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Award Agreement. The Administrator in its absolute discretion at any time
may accelerate the vesting of all or any portion of such new or additional
shares of stock, cash or securities, rights or warrants to purchase securities
or shares or other securities acquired by the exercise of such rights or
warrants.

 

-2-



--------------------------------------------------------------------------------

(d) The Company may instruct the transfer agent for its Common Stock to place a
legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Award
Agreement.

3. Vesting Schedule. Subject to Section 4, the Shares of Restricted Stock
awarded by this Award Agreement will vest in accordance with the vesting
provisions set forth in the Notice of Grant. Shares of Restricted Stock
scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Award Agreement, unless Participant has been continuously a Service
Provider from the Grant Date until the date such vesting occurs.

4. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Award Agreement and subject to the accelerated
vesting provisions set forth in the Notice of Grant, the balance of the Shares
of Restricted Stock that have not vested as of the time of Participant’s
termination as a Service Provider for any or no reason (as further described in
Section 7(j)) will be forfeited and automatically transferred to and reacquired
by the Company at no cost to the Company upon the date of such termination and
Participant will have no further rights thereunder. Participant will not be
entitled to a refund of the price paid for the Shares of Restricted Stock, if
any, returned to the Company pursuant to this Section 4. Participant hereby
appoints the Holder with full power of substitution, as Participant’s true and
lawful attorney-in-fact with irrevocable power and authority in the name and on
behalf of Participant to take any action and execute all documents and
instruments, including, without limitation, stock powers which may be necessary
to transfer the certificate or certificates evidencing such unvested Shares to
the Company upon such termination of service.

5. Death of Participant. Subject to the accelerated vesting provisions set forth
in the Notice of Grant, any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to the
administrator or executor of Participant’s estate or to Participant’s legal
heirs, as applicable. Any such transferee must furnish the Company with:
(a) written notice of his or her status as transferee; and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

6. Withholding.

(a) Regardless of any action the Company or, if different, Participant’s
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to participation in the Plan and legally applicable to
Participant (“Tax-Related Items”), Participant acknowledges that the ultimate
liability for all Tax-Related Items is and remains Participant’s responsibility
and may exceed the amount actually withheld by the Company or the Employer.
Participant further acknowledges and agrees that the Company and/or the
Employer: (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Restricted Stock,
including, but not limited to, the grant or vesting of the Restricted Stock,

 

-3-



--------------------------------------------------------------------------------

the subsequent sale of Shares acquired under the Plan and the receipt of any
dividends; and (ii) do not commit to structure the terms of the grant or any
aspect of the Restricted Stock to reduce or eliminate Participant’s liability
for Tax-Related Items or achieve any particular tax result. Further, if
Participant is subject to Tax-Related Items in more than one jurisdiction
between the Grant Date and the date of any relevant taxable or tax withholding
event, as applicable, Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

(b) Prior to the relevant taxable event, Participant or such other person
receiving the Shares of Restricted Stock and any dividends shall pay all
Tax-Related Items if required to do so by the Company or shall make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. In this regard, Participant authorizes the Company and/or the
Employer, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items legally payable by Participant and required to be withheld by
the Company and/or the Employer by one or a combination of the following:
(i) deducting from any payment otherwise due by the Company or the Employer to
Participant or any other person receiving delivery of the Shares of Restricted
Stock and any dividends; or (ii) withholding from proceeds of the sale of Shares
received under the Plan; or (iii) arranging for the sale of Shares received
under the Plan and any stock dividends (on Participant’s behalf and at
Participant’s direction pursuant to this authorization).

(c) Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering maximum applicable rates, in which case
Participant will receive a refund of any over-withheld amount in cash and will
have no entitlement to the Share equivalent. Finally, Participant shall pay to
the Company or the Employer any amount of Tax-Related Items that the Company or
the Employer may be required to withhold or account for as a result of
Participant’s participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to deliver the Shares if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items as described in this Section 6.

7. Nature of Grant. In accepting the Award of Restricted Stock, Participant
acknowledges, understands and agrees that:

(a) the grant of the Award of Restricted Stock is voluntary and occasional and
does not create any contractual or other right to receive future Awards of
Restricted Stock, or benefits in lieu of Restricted Stock, even if Restricted
Stock has been granted in the past;

(b) all decisions with respect to future Awards of Restricted Stock or other
awards, if any, will be at the sole discretion of the Company;

(c) the Award of Restricted Stock and the grant of Shares subject to the Award
of Restricted Stock are extraordinary items that do not constitute compensation
of any kind for services of any kind rendered to the Company or the Employer,
and which is outside the scope of Participant’s employment or service contract,
if any;

 

-4-



--------------------------------------------------------------------------------

(d) Participant is voluntarily participating in the Plan;

(e) the Restricted Stock is not intended to replace any pension rights or
compensation;

(f) the Restricted Stock, and the income and value of same, are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the Employer or any other Subsidiary or affiliate of the Company;

(g) the future value of the Restricted Stock is unknown, indeterminable and
cannot be predicted with certainty;

(h) the value of the Shares acquired upon vesting of the Restricted Stock may
increase or decrease in value;

(i) in consideration of the Award of Restricted Stock, no claim or entitlement
to compensation or damages shall arise from termination of the Restricted Stock
or diminution in value of the Restricted Stock resulting from Participant
ceasing to be a Service Provider of the Company or the Employer (for any reason
whatsoever and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s service agreement, if any), and in consideration of the grant
of the Restricted Stock to which Participant is otherwise not entitled,
Participant irrevocably releases the Company, the Employer or any other
Subsidiary or affiliate of the Company from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting the Award of Restricted Stock,
Participant shall be deemed irrevocably to have waived Participant’s entitlement
to pursue such claim;

(j) Participant’s relationship as a Service Provider will be considered
terminated as of the date Participant is no longer actively providing services
to the Company, the Employer or one of the other Subsidiaries or affiliates of
the Company (regardless of the reason for such termination and whether or not
later to be found invalid or in breach of employment laws in the jurisdiction
where Participant is employed or the terms of Participant’s service agreement,
if any), and unless otherwise expressly provided in this Award Agreement or
determined by the Company, Participant’s right to vest in the Restricted Stock
under the Plan, if any, will terminate as of such date and will not be extended
by any notice period (e.g., Participant’s relationship as a Service Provider
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where
Participant is providing services or the terms of Participant’s service
agreement, if any); the Administrator shall have the exclusive discretion to
determine when Participant is no longer actively providing services for purposes
of the Restricted Stock (including whether Participant may still be considered
to be providing services while on a leave of absence);

 

-5-



--------------------------------------------------------------------------------

(k) unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock and the benefits evidenced by this Award Agreement do not
create any entitlement to have the Restricted Stock or any such benefits
transferred to, or assumed by, another company nor be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
shares of the Company; and

(l) neither the Company, the Employer nor any other Subsidiary or affiliate of
the Company shall be liable for any foreign exchange rate fluctuation between
Participant’s local currency and the United States Dollar that may affect the
value of the Restricted Stock or of any amounts due to Participant pursuant to
the settlement of the Restricted Stock or the subsequent sale of any Shares
acquired upon settlement.

8. No Advice Regarding Grant.

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan, or Participant’s acquisition or sale of the Shares. Participant is hereby
advised to consult with Participant’s own personal tax, legal and financial
advisors regarding Participant’s participation in the Plan before taking any
action related to the Plan.

9. Data Privacy.

(a) Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of his or her personal data as
described in this Award Agreement and any other Restricted Stock grant materials
by and among, as applicable, the Employer and the Company and its other
Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.

(b) Participant understands that the Company and the Employer may hold certain
personal information about him or her, including, but not limited to, name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Restricted Stock or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

(c) Participant understands that Data will be transferred to Fidelity Stock Plan
Services, LLC, or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. Participant
understands that the recipients of the Data may be located in the U.S. or
elsewhere, and that the recipients’ country (e.g., the U.S.) may have different
data privacy laws and protections than Participant’s country. Participant
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting Participant’s local human
resources representative. Participant authorizes the Company, Fidelity Stock
Plan Services, LLC and any other possible recipients which may assist the
Company (presently or in the future) with

 

-6-



--------------------------------------------------------------------------------

implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Participant’s local human
resources representative. Further, Participant understands that he or she is
providing the consents herein on a purely voluntary basis. If Participant does
not consent, or if Participant later seeks to revoke his or her consent, his or
her employment status or service and career with the Employer will not be
adversely affected; the only adverse consequence of refusing or withdrawing
Participant’s consent is that the Company would not be able to grant Participant
Restricted Stock or other equity awards or administer or maintain such awards.
Therefore, Participant understands that refusing or withdrawing his or her
consent may affect Participant’s ability to participate in the Plan. For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that Participant may contact his
or her local human resources representative.

10. Appendix. Notwithstanding any provision in the Award Agreement or the Plan,
the Award of Restricted Stock shall be subject to any special terms and
conditions as set forth in the appendix to the Award Agreement for Participant’s
country of residence, if any. Moreover, if Participant relocates to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Award Agreement.

11. Language. If Participant received the Award Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.

12. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK OR
ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.

 

-7-



--------------------------------------------------------------------------------

13. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at Mindspeed
Technologies, Inc., 4000 MacArthur Boulevard, East Tower, Newport Beach,
California 92660, or at such other address as the Company may hereafter
designate in writing.

14. Transferability. Notwithstanding Section 15 of the Plan, except to the
limited extent provided in Section 5, the unvested Shares subject to this Award
and the rights and privileges conferred hereby may not be sold, pledged,
assigned, hypothecated, transferred or disposed of by Participant other than by
will or by the laws of descent and distribution. Notwithstanding any transfer of
the unvested Shares subject to this Award or portion thereof, such transferred
Shares will continue to be subject to the Plan and this Award Agreement as were
applicable to Participant immediately prior to the transfer, as if such Shares
had not been transferred.

15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

16. Additional Conditions to Issuance or Delivery of Shares. The Company will
not be required to issue or deliver any Shares hereunder prior to fulfillment of
all the following conditions: (a) the admission of such Shares to listing on all
stock exchanges on which such class of stock is then listed; (b) the completion
of any registration or other qualification of such Shares under any state or
federal law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body or the securities exchange
on which the Shares are then registered, which the Administrator will, in its
absolute discretion, deem necessary or advisable; (c) the obtaining of any
approval or other clearance from any state or federal governmental agency, which
the Administrator will, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
Grant Date of the Restricted Stock as the Administrator may establish from time
to time for reasons of administrative convenience.

17. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares of Restricted Stock have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Shares of Restricted Stock awarded under
the Plan or future Restricted Stock that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

 

-8-



--------------------------------------------------------------------------------

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

20. Agreement Severable. In the event that any provision in this Award Agreement
is held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Award Agreement.

21. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A of the Code, or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A of the
Code in connection to this Award of Restricted Stock.

22. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

23. Governing Law and Venue. This Award Agreement will be governed by the laws
of the State of Delaware, without giving effect to the conflict of law
principles thereof. For purposes of litigating any dispute that arises under
this Award of Restricted Stock or this Award Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, and agree
that such litigation will be conducted in the courts of Orange County,
California, or the federal courts for the United States for the Central District
of California, and no other courts, where this Award of Restricted Stock is made
and/or to be performed.

24. Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Participant or any other participant.

 

-9-



--------------------------------------------------------------------------------

EXHIBIT B

APPENDIX TO THE

MINDSPEED TECHNOLOGIES, INC.

2013 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

NON-U.S. EMPLOYEES

Terms and Conditions

This Appendix includes additional terms and conditions that govern the
Restricted Stock granted to Participant under the Plan if Participant resides in
one of the countries listed below. Certain capitalized terms used but not
defined in this Appendix have the meanings set forth in the Plan and/or the
Award Agreement.

If Participant is a citizen or resident of a country other than the one in which
Participant is currently working, is considered a resident of another country
for local law purposes or transfers employment and/or residency between
countries after the Grant Date, the Company shall, in its sole discretion,
determine to what extent the additional terms and conditions included herein
will apply to Participant under these circumstances.

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of February
2013. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that Participant not rely on the information in this
Appendix as the only source of information relating to the consequences of
participation in the Plan because the information may be out of date at the time
that the Shares of Restricted Stock vest or Participant sells the Shares
acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation and the Company is not in a position
to assure Participant of any particular result. Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.

Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working or transfers employment to another
country after the date of grant, or is considered a resident of another country
for local law purposes, the information contained herein may not be applicable
to Participant in the same manner.

 

-10-



--------------------------------------------------------------------------------

UNITED KINGDOM

Withholding. This provision supplements Section 6 of the Award Agreement.

If payment or withholding of the income tax due is not made within ninety
(90) days of the event giving rise to the income tax, or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected income tax shall
constitute a loan owed by Participant to the Employer, effective on the Due
Date. Participant agrees that the loan will bear interest at the then-current
Official Rate of Her Majesty’s Revenue & Customs (“HMRC”), it will be
immediately due and repayable, and the Company or the Employer may recover it at
any time thereafter by any of the means referred to in Section 6 of the Award
Agreement.

Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), Participant shall not be eligible for a loan
from the Company to cover the income tax due. In the event that Participant is a
director or executive officer and income tax is not collected from or paid by
Participant by the Due Date, the amount of any uncollected income tax will
constitute a benefit to Participant on which additional income tax and national
insurance contributions (“NICs”) may be payable. Participant understands that he
or she ultimately will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and for reimbursing the Company or the Employer (as applicable) for the value of
any employee NICs due on this additional benefit.

 

-11-